Citation Nr: 0705682	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating for status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia, with osteoarthritis, higher than 10 percent 
prior to May 1, 2004, and higher than 20 percent on and after 
that date.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1, 1989 to May 26, 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C.  The RO 
initially denied service connection for a left knee 
disability in December 2002, but subsequently granted this 
claim in an August 2003 rating decision, which characterized 
the disability as left knee osteochondritis dissecans of the 
left medial femoral condyle, chondromalacia medial femoral 
condyle, torn medial meniscus.  The RO assigned a 10 percent 
rating, effective January 1, 2003, the day after the 
termination of a temporary total rating (due to 
convalescence) that was effective the date of the claim.

In an April 2004 communication, the veteran disagreed with 
the 10 percent evaluation, advanced what he termed new claims 
for service connection for two other left knee disabilities, 
severe osteoarthritis and patellar chondromalacia, and 
requested a temporary total evaluation based on a 
convalescent period following additional left knee surgery.  
In July 2004, the RO granted the temporary total evaluation 
from March 29, 2004 through May 1, 2004, with the 10 percent 
evaluation to resume on May 1, 2004.  In November 2004, the 
RO recharacterized the disability as status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia and increased the evaluation to 20 percent 
effective the May 1, 2004 date of termination of 
convalescence benefits.  In May 2005, the RO continued this 
20 percent evaluation, and also granted service connection 
for left knee instability with an evaluation of 20 percent 
effective the May 1, 2004 date of termination of 
convalescence benefits.

Thus, as to the disability now termed status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia, with osteoarthritis (the Board has 
recharacterized the issue to include osteoarthritis for 
reasons explained below), the veteran disagreed with the 
initial evaluation assigned when service connection was 
granted, but the increase of the initial rating from 10 to 20 
percent was not made effective the January 1, 2003 date of 
the initial 10 percent evaluation (which followed the 
temporary total rating effective the date of the claim).  The 
Board has therefore characterized the issue as entitlement to 
a higher initial rating for two stages of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In a 
December 2004 letter in response to the November 2004 
increase from 10 to 20 percent effective May 1, 2004, the 
veteran's attorney asked for an "earlier effective date" of 
October 23, 2002, the date of the claim (exclusive of 
temporary total rating periods) for the 20 percent rating.  
As the effective date sought is within the appeal period, the 
Board will address the issue in terms of whether the veteran 
is entitled to an initial rating higher than 10 percent for 
this stage of the appeal pursuant to Fenderson.

As to the left knee instability, although the veteran's 
attorney submitted May and October 2005 letters and a May 
2005 VA Form 9, he did not disagree with the 20 percent 
evaluation initially assigned for left knee instability in 
the May 2005 rating decision, so that issue is not before the 
Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. § 20.200, 20.201, 20.302(a) (2006).  

To the extent that the veteran's representative sought to 
raise a new claim for service connection for degenerative 
joint disease (DJD) of the left knee, that issue is discussed 
at the conclusion of this decision.


FINDINGS OF FACT

1.  Prior to May 1, 2004, flexion was to between 96 and 120 
or 125 degrees, extension was to 0 degrees, and there was no 
evidence of ankylosis, fracture or dislocation, frequent 
episodes of locking, pain, or effusion into the joint.

2.  On and after May 1, 2004, flexion was to 90 degrees and 
extension was to 0 degrees, and there was no evidence of 
ankylosis or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than 10 percent prior to May 1, 2004 or a rating higher than 
20 percent on and after that date for status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia, with osteoarthritis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), and its 
implementing regulations redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In the present case, the RO sent its first VCAA letter in 
July 2004, after the initial grant of service connection for 
a left knee disability and the assignment of the 10 percent 
rating.  However, to the extent that this delay constituted 
noncompliance with the timing of notice requirement, any 
error in this regard was harmless.  After the RO sent the 
July 2004 VCAA letter, the veteran and his representative 
were afforded multiple opportunities to submit additional 
information/evidence and arguments prior to the RO's 
readjudication of the claim in November 2004 and May 2005 
rating decisions, and the May 2005 SOC.  These 
readjudications following VCAA notification cured any error 
in not complying with the timing of notice requirements.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (citing 
Mayfield, 444 F.3d at 1333-1334; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 492 (2006); Pelegrini, 18 Vet. 
App. at 122-124).  See also Mayfield v. Nicholson, No. 02-
1077, at 7 (Vet. App. Dec. 21, 2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

The July 2004 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO 
explained in an attachment entitled, "What Must the Evidence 
Show to Support Your Appeal," that in order to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence had to show that the 
veteran's service-connected condition had gotten worse.  
Moreover, in an attachment entitled, "What is the Status of 
Your Claim and How You Can Help," the RO explained the 
respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal Evidence.  Moreover, the RO 
wrote on the first page of the letter: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 488.  The veteran's status is not at issue in this 
case, and the RO did provide information regarding the 
second, third, and fourth elements.  Moreover, although the 
RO did not provide information regarding the effective date 
that would be assigned if the veteran's claim were granted, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Because the Board will 
deny the claim, any question as to the appropriate effective 
date to be assigned is rendered moot, as there is no 
effective date to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection for the veteran's left knee disability was 
granted because this disability, which existed prior to 
service, was aggravated by service.  See 38 U.S.C.A. § 1153 
(West 2002 & Supp. 2005).  In such cases, the rating reflects 
only the degree of disability over and above the degree 
existing at the time of entrance into service.  38 C.F.R. 
§ 4.22 (2006).  Here, however, the degree of disability 
existing prior to service was noncompensable, so there is no 
basis for reduction of the degree of post-service disability 
due to pre-service disability.

The veteran's status post left knee arthroscopies with 
history of torn medial meniscus and chondromalacia, with 
osteoarthritis (hereafter also referred to as his left knee 
disability) is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5259-5261.  DC 5259 provides for a 10 percent 
rating for symptomatic removal of semilunar cartilage.  DC 
5261 provides for a noncompensable rating when extension is 
limited to 5 degrees, a 10 percent rating when extension is 
limited to 10 degrees; a 20 percent rating when extension is 
limited to 15 degrees; a 30 percent rating when extension is 
limited to 20 degrees; a 40 percent rating when extension is 
limited to 30 degrees; and a 50 percent rating when extension 
is limited to 45 degrees.  Another diagnostic code 
potentially applicable to the veteran's left knee disability 
is DC 5258, which provides for a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  In addition, 
DC 5260 provides that flexion limited to 60 degrees warrants 
a noncompensable rating, flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent evaluation; and flexion limited to 15 
degrees warrants a 30 percent rating.  Moreover, DCs 5256 and 
5262 provide for higher ratings for ankylosis and impairment 
of the tibia and fibula, respectively.

The veteran is not entitled to an initial rating higher than 
10 percent prior to May 1, 2004 under any potentially 
applicable diagnostic code, for the following reasons.  The 
October 2002 notes of physical therapist "C.P." indicate 
that left knee flexion was 0 to 96 degrees with complaints of 
discomfort with further movement.  After the veteran 
underwent a September 2002 arthroscopic partial medial 
meniscectomy and arthroscopic abrasion arthroplasty, Dr. 
"R.M."'s October 2002 orthopedic consultation report stated 
that there was fair range of motion with pain mostly on acute 
flexion and his November 2002 report stated that range of 
motion was within normal limits.  At the July 2003 VA 
examination, there was extension of the left knee to 0 
degrees and flexion to 120 or 125 degrees (the physician 
failed to indicate which number represented left knee 
flexion).  Thus, there is no basis for an initial rating 
higher than 10 percent for the veteran's left knee disability 
prior to May 1, 2004 under DC 5260 or 5261, because extension 
has not been limited to 15 degrees and flexion has not been 
limited to 30 degrees, either of which would warrant a 20 
percent rating, at any time prior to this date.  And, as 
there is no ankylosis, a higher rating is not warranted under 
DC 5256.  Moreover, the August 2003 X-rays were within normal 
limits and showed no evidence of a fracture or dislocation, 
so there is no basis for a higher rating under DC 5262 for 
impairment of the tibia and fibula.

In addition, the veteran is not entitled to a higher rating 
prior to May 1, 2004 under DC 5259, because 10 percent is the 
highest rating available under that diagnostic code.  The 
veteran is also not entitled to an initial rating higher than 
10 percent prior to May 1, 2004 pursuant to DC 5258 because 
the evidence does not reflect frequent episodes of locking, 
pain, and effusion.  There was evidence of effusion.  Dr. 
"R.M."'s June 2002 orthopedic consultation report noted 
that there was a moderately large effusion, tenderness, and 
crepitation of the left knee, but no locking was noted.  His 
July 2002 report stated that there was still effusion in the 
left knee, but that it did not seem to be significantly 
symptomatic.  Dr. "R.M."'s September 2002 orthopedic 
consultation report noted that a small effusion was palpable 
and did not note locking or pain, the October 2002 orthopedic 
consultation report noted that there was still moderate 
effusion of the left knee, but did not note any locking and 
noted only pain on acute flexion.  The November 2002 report 
noted that there was gradual improvement, with small effusion 
only.  At the July 2003 VA examination, there was pain, 
tenderness, discomfort, and some swelling, but no locking was 
noted.  Thus, although there were some episodes of effusion 
prior to May 1, 2004, the evidence does not reflect that 
there were frequent episodes of locking, pain, and effusion 
into the joint warranting a 20 percent evaluation under DC 
5258.

In addition, as noted by the veteran in his substantive 
appeal and elsewhere, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  However, the 
evidence does not reflect that any of the DeLuca factors 
caused additional functional impairment severe enough to 
warrant a rating higher than 10 percent.  The June 2002 
physical therapy note indicated that there were complaints of 
discomfort with movement beyond flexion to 96 degrees, but 
limitation of flexion to 96 degrees due to pain does not 
warrant a higher rating because that degree of flexion is far 
more than the 60 degrees of flexion that is required for even 
a noncompensable rating under DC 5260.   Moreover, none of 
Dr. "R.M."'s orthopedic consultation reports described 
weakness, premature or excess fatigability, or 
incoordination.  Similarly, although pain, swelling, and the 
fact that the knee appeared weak were noted in the July 2003 
VA examination report, there was no indication that they 
limited motion to even a noncompensable degree, and there was 
no evidence of, premature or excess fatigability, or 
incoordination.  There is thus no basis for an initial rating 
higher than 10 percent under the DeLuca factors prior to May 
1, 2004.

The evidence as to the severity of the veteran's left knee 
disability on and after May 1, 2004 consists primarily of the 
March 2004 operative report and April 2004 follow-up note of 
Dr. "J.M." and the April 2005 VA examination report.  The 
Board notes that there is a VA examination report with a 
cover page indicating a date of September 2004, but this 
report is identical to the July 2003 VA examination report 
and the dates within the report indicate that it was written 
in July 2003.  Dr. "J.M." performed an arthroscopy and 
partial medial meniscectomy in March 2004.  His pre- and 
post- operative diagnoses were torn medial meniscus, left 
knee, severe osteoarthritis (the Board has thus 
recharacterized the issue on appeal to include 
osteoarthritis), medial compartment, and chondromalacia of 
the patella and he indicated in the postoperative note that 
the veteran was doing well with some discomfort and pain 
especially when the weather changes.  At the April 2005 VA 
examination, extension was to 0 degrees and flexion to 90 
degrees, so a rating higher than 20 percent is not warranted 
under DCs 5260 or 5261.  And, as there was no ankylosis, a 
higher rating is not warranted under DC 5256.  Moreover, a 
higher rating is not possible under DCs 5258 or 5259 because 
those diagnostic codes have maximum ratings of 20 and 10 
percent respectively.  In addition, X-rays of the left knee 
showed DJD, as had been diagnosed by Dr. "J.M.," but there 
was no evidence of impairment of the tibia and fibula 
warranting a higher rating under DC 5262.  In addition, 
although there was pain and swelling that limited the range 
of motion, there is no indication that the range of motion 
was limited beyond the 0 degrees extension and 90 degrees 
flexion described above that do not warrant even a 
noncompensable evaluation.  The veteran also noted weakness, 
fatigability, acute flares causing him to lose time from work 
four or five times per year, pain, and lack of endurance.  
Thus, the veteran has indicated that many if not all of the 
DeLuca factors are present with regard to his left knee 
disability.  However, the prior rating decisions and the May 
2005 SOC indicate that the 20 percent rating the veteran is 
currently receiving as of May 1, 2004 for his left knee 
disability is based partly on the DeLuca factors and in light 
of the lack of additional functional impairment indicated on 
examination, the Board finds that an even higher rating based 
on these factors is not warranted.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, although the veteran has had 
multiple left knee surgeries, those surgeries have been for 
the purpose of lessening the severity of his left knee 
disability, and he has not otherwise been frequently 
hospitalized due to his left knee symptomatology.  In 
addition, the manifestations of his left knee disability are 
contemplated by the schedular criteria and the DeLuca factors 
under which he is receiving a 20 percent.  In addition, there 
is no indication in the record that the average industrial 
impairment from the left knee disability is in excess of that 
contemplated by the assigned evaluation; even though the 
veteran has missed work four to five times per year as a 
result of flare-ups of his left knee disability, this amount 
of time lost is fully contemplated by the 10 and 20 percent 
ratings that the veteran is receiving prior to and as of May 
1, 2004.  See 38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  There is also no indication that 
application of the schedular criteria has been otherwise 
rendered impractical.  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, the Board notes that in his October 2005 
correspondence and elsewhere the veteran's representative has 
requested an additional separate evaluation for the veteran's 
left knee disability based on the diagnosis of DJD.  However, 
as noted in the May 2005 SOC, 38 C.F.R. § 4.14 (2006) 
prohibits the evaluation of the same disability under various 
diagnoses, i.e., pyramiding.  See also Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (a veteran is entitled to separate 
ratings for each residual arising from a single disability so 
long as none of the symptomatology for one condition is 
duplicative or overlapping with symptomatology of the other 
condition).  The disability for which the veteran is 
currently receiving a 20 percent evaluation on and after that 
date encompasses left knee osteochondritis dissecans of the 
left medial femoral condyle, chondromalacia medial femoral 
condyle, torn medial meniscus, status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia, and severe osteoarthritis, which cause among 
other things limitation of motion.  Thus, an additional, 
separate rating for DJD, including any limitation of motion 
it causes, would be improper because it would be duplicative 
of and overlap with some of the symptomatology for which the 
veteran is currently receiving a 20 percent rating.  The 
Board also notes that the separate 20 percent rating the 
veteran is receiving for left knee instability is permissible 
pursuant to VAOPGCPREC 23-97 (July 24, 1997) and VAOPGCPREC 
9-98 (Aug. 14, 1998), which held that a veteran who has 
arthritis resulting in limited motion and instability in his 
knee may receive separate ratings for these symptoms.  As 
noted, the veteran did not disagree with the level of the 
evaluation assigned when service connection was granted for 
left knee instability in May 2005, so that separate left knee 
disability is not before the Board and the symptomatology 
relating to this instability under DC 5257 has not been 
discussed in this decision.


In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to an initial rating higher than 10 
percent prior to May 1, 2004 or a rating higher than 20 
percent on and after that date for the left knee disability 
currently on appeal.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for an initial 
rating for status post left knee arthroscopies with history 
of torn medial meniscus and chondromalacia, with 
osteoarthritis, higher than 10 percent prior to May 1, 2004, 
and higher than 20 percent on and after that date must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for an initial rating for status post left knee 
arthroscopies with history of torn medial meniscus and 
chondromalacia, with osteoarthritis, higher than 10 percent 
prior to May 1, 2004, and higher than 20 percent on and after 
that date is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


